Exhibit 10.2


AMENDMENT TO EMPLOYMENT AGREEMENT
 
WHEREAS, an Employment Agreement (“Agreement”) dated as of September 22, 2007,
was entered into by and between Fred’s, Inc. (“Company”) and Bruce A. Efird
(“Executive”); and
 
WHEREAS, Company and Executive now desire to clarify certain provisions of the
Agreement for purposes of conformance with Internal Revenue Code Section 409A;
 
NOW, THEREFORE, the Agreement is hereby amended as follows:
 


 
1. Paragraph 3(b) is amended by adding, at the end of the fourth sentence, the
following:
 
“and in any event not later than seventy five (75) days after the calendar year
in which the bonus is awarded”
 
2.  The Agreement is amended by adding, as a new paragraph 3(d), the following:
 
“(d) Compensation in the nature of expense reimbursements, in-kind benefits or
similar payments is intended to meet the requirements for a fixed schedule of
payment under Treasury Regulation 1.409A-3(i)(1)(iv), and this Agreement will be
construed and applied accordingly.  Any reimbursement, in-kind benefit or other
such payment shall be subject to the following: (i) the expense which is subject
to reimbursement or other payment must be incurred during the term of this
Agreement, (ii) any expense in one calendar year shall not affect the expenses
eligible for reimbursement or payment in any other taxable year, (iii)
reimbursement or other payment must be made by the end of the calendar year
after the calendar year in which the expense in incurred by Executive, and (iv)
any right of Executive under this paragraph (3) is not subject to liquidation or
exchange for any other benefit.”
 
3  Paragraph 5(c) of the Agreement is revised to provide as follows:
 
“(c) Certain Separations from Service:
 
(i) Unless otherwise provided in paragraph 5(d) or otherwise, if, during any
term of this Agreement, Company terminates this Agreement for any reason and
Executive thereby incurs a Separation From Service, or Executive dies, then and
in that event, the sole payments to which Executive, his heirs, legatees and
legal representatives shall be entitled shall be payment to Executive of the
base salary compensation herein provided, paid at the same times as payments of
compensation are made to other executive officers of the Company, at the rate in
effect at the time of the Separation From Service, and in accordance with the
salary payment policy then generally in effect for the Company, for the balance
of that Term.  In addition, under such circumstances all of Executive's stock
options and the 25,000 shares of restricted stock granted to Executive upon
signing on shall accelerate and immediately vest and be payable to Executive or
his heirs, legatees and legal representatives.
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
(ii) Unless otherwise provided in paragraph 5(d) or otherwise, if Executive
terminates this Agreement for Cause and thereby incurs a Separation From
Service, Executive shall be entitled to payment of the compensation herein
provided for the balance of the current Term; provided, however, such
compensation shall not be less than six (6) months salary, nor more than twelve
(12) months salary at the rate in effect at the time of the Separation From
Service, with such compensation paid to Executive at the same times as payments
of compensation are made to other executive officers and in accordance with the
salary payment policy then generally in effect for the Company, for the balance
of that Term.  In addition, all of Executive's stock options and the 25,000
shares of restricted stock granted to Executive upon signing on shall accelerate
and immediately vest and be payable to Executive.
 


 
4.  Paragraph 5(h) of the Agreement is deleted and is replaced by the following:


“(h) Notwithstanding any provision of this Agreement to the contrary, if
Executive is a “Specified Employee” (as hereinafter defined) as of the date
Executive incurs a Separation from Service, payment of any amount shall, to the
extent subject to Treas. Reg. §1.409A-3(i)(2), be made no earlier than the first
day of the seventh month following the month in which such Separation from
Service occurs.  On such date, Executive shall receive all payments that would
have been made on or before such date but for the provisions of this paragraph
(h), and the terms of this paragraph (h) shall not affect the timing or amount
of any payments to be made after such date under the other provisions of this
Agreement.”
 


 
 
5.  The Agreement is modified by adding, as a new paragraph 5(i), the following:

 
“(i) For purposes of this Agreement, the following definitions and operational
provisions shall apply:
 
 
(1) A “Separation from Service” shall be determined in accordance with Section
409A.  Not by way of limitation, the following rules shall apply:

 
(A) Except if Executive is on a bona fide leave of absence as provided below,
Executive shall be deemed to have incurred a Separation from Service if Company
and Executive reasonably anticipate that the level of services to be performed
by Executive after a date certain would be reduced to twenty percent (20%) or
less of the average services rendered by Executive during the immediately
preceding thirty-six (36) month period disregarding periods during which
Executive was on a bona fide leave of absence.
 
 
 
 
 

--------------------------------------------------------------------------------


 
(B) If Executive is absent from work due to military leave, sick leave or other
bona fide leave of absence, Executive shall incur a Separation from Service on
the first day immediately following the later of (A) the six month anniversary
of the commencement of the leave or (B) the expiration of Executive’s right, if
any, to re-employment or to return to work under statute or contract.
 
(C) For purposes of determining whether a Separation from Service has occurred,
Company and its affiliates shall be treated as a single employer.  For this
purpose, an affiliate means a corporation, trade or business that, together with
Company, is treated as a single employer under Section 414(b) or (c) of the
Code, except for the foregoing purposes, common ownership of at least fifty
percent (50%) shall be determinative.
 
(D) The Board of Directors of Company specifically reserves the right to
determine whether a sale or a disposition of substantial assets to an unrelated
party constitutes a Separation from Service with respect to Executive if
Executive provides service to the seller immediately prior to the transaction
and provides services to the buyer after the transaction.  Such determination
shall be made in accordance with the requirements of Section 409A.
 
(2)           “Specified Employee” means a person who, as of the date of his
Separation from Service, is a “key employee” of Company or any affiliate, any
stock of which is actively traded on an established securities market or
otherwise.  A person is a key employee if he meets the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code, (applied in accordance with
applicable regulations thereunder and without regard to Section 416(i)(5)) at
any time during the 12-month period ending on the Specified Employee
Identification Date. Such person shall be treated as a key employee for the
entire 12-month period beginning on the Specified Employee Effective Date.
 
For purposes of determining whether a person is a Specified Employee, the
compensation of such person shall be determined in accordance with the
definition of compensation provided under Treas. Reg. §1.415(c)-2(d)(3) (wages
within the meaning of Section 3401(a) of the Code for purposes of income tax
withholding at the source, plus amounts excludible from gross income under
Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b), without
regard to rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed).
 
Notwithstanding anything in this paragraph to the contrary, (i) if a different
definition of compensation has been designated by Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. §1.409A-1(i)(2), and (ii) Company may through action that is legally
binding with respect to all nonqualified deferred compensation plans maintained
by Company, elect to use a different definition of compensation.
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
In the event of corporate transactions described in Treas. Reg. §1.409A-1(i)(6),
the identification of Specified Employees shall be determined in accordance with
the default rules described therein, unless Company elects to utilize the
available alternative methodology through designations made within the
timeframes specified therein.
 
(3)           “Specified Employee Identification Date” means September 30,
unless Company has elected a different date through action that is legally
binding with respect to all nonqualified deferred compensation plans maintained
by Company.
 
(4)           “Specified Employee Effective Date” means the first day of the
fourth month following the Specified Employee Identification Date, or such
earlier date as is selected by the Board of Directors.
 
(5)           Notwithstanding any provision of this Agreement to the contrary,
neither Company nor its Board of Directors may accelerate the time or form of
payment of any benefit due to Executive hereunder unless such acceleration is
permitted under Treas. Reg. §1.409A-3(j)(4) or other applicable authority under
Section 409A.  Neither Company nor its Board of Directors may delay the time for
payment of any benefit due to Executive hereunder except to the extent permitted
under Treas. Reg. §1.409A-2(b)(7) or other applicable authority under Section
409A.
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement the 22nd day of December, 2008.
 
 

 

WITNESS:  FRED'S, INC.          /s/ Brad McAdory  /s/ Charles S. Vail    CHARLES
S. VAIL, SECRETARY          WITNESS:  BRUCE A. EFIRD          /s/ Brad McAdory 
/s/ Bruce A. Efird     


 